 PACKERS HIDEASSOCIATION, INC.655WE WILLNOT in anyothermanner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form, join, orassist the above-named or any otherlabororganization,to bargaincollectivelythrough representatives of their own choosing,to engage in other concertedactivities for the purposeof collectivebargaining or other mutual aid or pro-tection,or to refrain from any and all such activities.All ouremployees are free to become or remain, or refrain from becoming orremaining,members of any labor oragnization.MALONE KNITTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing,must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston,Massachusetts, Tele-phone No. 523-8100,if they have any questions concerning this notice or compliancewith its provisions.Packers Hide Association,Inc.andUnited Packinghouse, Foodand Allied Workers,AFL-CIO.Case No. 17-CA-3568.May 17,1965DECISION AND ORDERUpon a charge duly filed and served on November 12,1964, by UnitedPackinghouse, Food and Allied Workers, AFL-CIO (hereinaftercalled the Union), the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director for Region 17, issued acomplaint and notice of hearing, dated December 22, 1964, allegingthat Packers Hide Association, Inc. (hereinafter called the Respond-ent), had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (3)and Section 2(6) and (7) of the National Labor Relations Act, asamended. Copies of the complaint were duly served upon the Respond-ent and the Union.The complaint alleged in substance that, on or about October 8, 1964,the Respondent discharged Walter Mason, an employee, and has sincefailed and refused to reinstate him because of his activity on behalfof the Union.The Respondent filed an answer denying commission of the allegedunfair laborpractices.Thereafter, on February 15, 1965, all parties to this proceeding filedwith the Board a motion to transfer proceeding to the Board and stipu-lation of parties.Therein, the parties agreed upon a stipulation offacts.They also agreed that the charge, the complaint, the answer,and the stipulation, together with certain disciplinary notices incor-porated by reference therein, shall constitute the entire record in thecase, and that no oral testimony would be necessary or desired by any152 NLRB No. 67. 656DECISIONS OF NATIONALLABOR RELATIONS BOARDof the parties.They further waived a hearing before a Trial Examinerand agreed to submit this case directly to the Board for findings offact, conclusions of law, and Order.By order, dated February 18, 1965, the Board granted the motion,approved the stipulation and made it part of the record herein, andtransferred the case to itself.Thereafter, the General Counsel and theRespondentfiled briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].Upon the basis of the stipulation, the briefs, and the entire recordin the case, the Board makes the following:FINDINGS OF FACTS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Nebraska corporation with its principal place ofbusiness in Omaha, Nebraska, is engaged in processing hides.On anannual basis, the Respondent ships more than $50,000 worth of prod-ucts to destinations outside the State of Nebraska.We find that theRespondent is now, and at all times material hereto has been, anemployer engaged in commerce within the meaning of Section 2(6)and (7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, the exclu-sive bargaining agent for an "all employee" unit of the Respondent'semployees, having been certified as such representative in November1963.The Union has a collective-bargaining agreement with theRespondent effective from May 22, 1964, to May 22, 1966. At all timesmaterial hereto, Robert Christiansen,Walter Mason, and LevesterHooks, as employees of the Respondent, have served on the Union'sbargaining committee.We find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The factsOn the morning of October 7, 1964, Ralph L. Bates, the Respondent'smanager and agent, discharged employee Robert Christiansen. Chris-tiansen's discharge, which is not in issue here, occurred when he,believing that his seniority rights would be infringed, refused toaccept a temporary assignment to another job.Upon his discharge,he refused to leave plant premises until arrival of police.FollowingChristiansen's departure from the plant premises, according to Bates' PACKERS HIDE ASSOCIATION, INC.657uncontradicted stipulated testimony, which we credit, Walter Mason,a union steward, who was working nearby, said: "Come on fellows,we're walking out until he comes back to work."Mason removed hisapron, raised his hands, and repeated the above-mentioned statementso that many employees in the plant could hear him. Of the approxi-mately 28 employees, 8 left the plant about 10:30 a.m. that day,admittedly in violation of a no-strike provision in the existing collec-tive-bargaining contract.'At approximately noon on October 7, pick-eting ensued in front of the plant.None of the employees who walked oft' the job returned to work onOctober 7.About 2 p.m. on the day of the walkout, Bates went out-side the plant and told the strikers that they could come back to work,but that Christiansen was "fired." So far as appears, Bates did notinform the strikers that the Respondent intended to investigate thematter of the strike or to consider disciplining any of the strikers orany employee responsible for instigating their concerted refusal towork.At approximately 4 p.m. on the day of the walkout, Emerson Dap-pen, Sr., the Union's field representative, appeared at the plant andpicketing was discontinued.Accompanied by Mason and Hooks,Dappen went into Bates' office and talked to Bates. In substance,Dappen told Bates that the employees who had walked out had madea mistake and wanted to come back to work. Dappen stated that hewanted the men to report and go to work the following day and askedfor Bates' approval.Bates replied that "it would be okay," but thatliewould not take Christiansen back; and that "all of them" couldreport and go to work in the morning, except Christiansen. Bates,who was then "very busy ... filling in on one of the production jobsin order to complete the day's production," stated that he was "toobusy" to hold a meeting that afternoon, but would meet with Dappenthe following day.Dappen then agreed to set up a meeting on thenext day.Finally, Dappen stated that the men would be back at workthe following day and that "they would have a meeting and talkabout it." 2On October 8, 1964, all the employees who had walked off the job,but not Christiansen, returned to work at 7 a.m.Mason's timecardwas in the rack along with those of other employees.Mason workedall day on October 8, 1964, and punched out at 2:30 p.m., when the'Just immediately preceding the walkout,employee Levester Hooks, another unionsteward, went to a pay phone in the plant to call the union field representativeRatesapproached Hooks at the phone and stated that Hooks did not have to walk out; thatifHooks did walk out "it was over" and Hooks "would not be coming back " Hookreplied that he would have to join any union men who walked out since he was a unionsteward.Hooks was one of the eight employees who walked out8The findings in this paragraph of the text, above, constitute a synthe,is of stipulatedtestimony of Bates, Dappen,Mason, and Hooks.7 8 9-7 30-6 6-v o f 15 2-4 3 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwork was finished.During the period from 7 a.m. to 2:30 p.m. thatday, the Respondent's supervisors saw Mason performing his normalwork duties throughout the day, but nothing was said by any super-visor about the walkout.About noon, on October 8, 1964, Bates met with the owners of theCompany and their attorney to discuss the events of October 7 andpossible disciplinary action, and it was decided to terminate Mason forinstigating the strike and to give disciplinary layoffs to the rest of theemployees who had walked off.During the afternoon of October 8, 1964, there was a meeting inBates' office attended by Dappen, Christiansen, Mason, Hooks, Bates,and the Respondent's attorney, Frederick S. Cassman. Christiansen'scase was discussed, but, before his grievance was resolved, Cassmanhanded Mason a discharge notice, explaining that he was being dis-charged because he had instigated the strike.Bates then remindedMason that he had raised his arms and said at the top of his voice,"Come on fellows, let's go."As a result of the meeting, Mason wasdischarged and has not to date been reinstated .3B. The, contentions of the partiesGenerally, it is unlawful to discharge or otherwise discriminateagainst an employee for strike activities.But such activities are ordi-narily not protected under the Act where, as here, they violate a validno-strike agreement.However, the General Counsel asserts that bypermitting the strikers, including Mason, to return to work and remainat their duties for the rest of the day, the Respondent has condonedthe unprotected nature of the strike and may not rely upon this con-tract breach as a defense to Mason's discharge.The Respondent, onthe other hand, contends that its conduct did not constitute condona-tion of the contract breach.C. Concluding findingsMore specifically, the Respondent argues that it was "implicit thatthe strikers were allowed to report for work pending the results of themeeting set for the afternoon of October 8th," and that "If the Com-pany had unconditionally forgiven the strikers there would have beenno purpose in holding a meeting."We do not agree. There was nounderstanding, express or implied, that the strikers were to return towork pending the outcome of a future meeting of the parties.When,about 2 p.m. on the day of the walkout, Bates invited the strikers to3 Also, at the same meeting,the Respondent determined that the strikers other than'Mason would not be disciplined,and gave Christiansen a 20-day suspension for notfollowing orders. PACKERS HIDEASSOCIATION, INC.659return to work, he said nothing about any meeting and made no reser-vation whatsoever, actual or potential, limiting the status of thestrikers in any respect upon their return to work.When, about 4 p.m.on the same day, the Union notified the Respondent that the strikerswere willing to return to work the next morning, and the Respondentagreed thereto, no issue remained unresolved as to the strikers.Atthat time, as well as about 2 p.m. that day, Bates knew of Mason'sleadership in the strike.Nevertheless, in agreeing to the meeting tobe held the next day, Respondent made no reservation that it intendedto consider the matter of the strike further or to discipline any strikerfor participation in, or leadership of, the concerted refusal to workon October 7. It is apparent to us that the meeting of October 8 wasfor the purpose of considering the matter of Christiansen's dischargeand was not intended by the parties to leave open any question per-taining to discipline of any of the strikers.The Respondent's deci-sion, on October 7, in short, was to forgive and forget all aspects of thestrike, including both leadership and participation.We find that, byinviting the strikers to return to work and permitting them to work,under the circumstances here, the Respondent condoned the breachof contract.The Respondent, therefore, cannot rely on the breach ofthe contract as a defense to Mason's discharge.Having once con-doned the otherwise unprotected aspect of the strike, the Respondent'ssubsequent change of heart and determination to punish Mason forhis instigation of the strike of union employees was in reprisal for hisprotected engagement in such activity .4Accordingly, we find that the Respondent, by discharging WalterMason on October 8, 1964, and thereafter failing to reinstate him, dis-criminated with respect to his hire or tenure of employment, therebydiscouraging membership in the Union, within the meaning of Section8 (a) (3) of the Act, as amended."We further find that the Respond-ent discharged Mason and failed to reinstate him because of his con-certed activities, thereby interfering with, coercing, and restrainingthe employees in the exercise of the rights guaranteed by Section 7of the Act, in violation of Section 8 (a) (1) thereof.Whether theRespondent's discriminatory conduct be viewed as violative of Section8(a) (3) or Section 8(a) (1), effectuation of the purposes of the Actrequires that Mason be reinstated with backpay.4 See, for example,Alabama Marble Company,83NLRB 1047, enfd. 185 F. 2d 1022W.A. 5) ;Confectionary &TobaccoDriversandWarehousemen'sUnion, Local 805,IBTCWHA (M. Eskin & Son) v. N.L.R.B.,312 F. 2d 108 (C.A. 2), enfd. as modified135 NLRB 666.The cases cited in the Respondent's brief are distinguishable on theirfacts or otherwise inapposite.aWe find that the conduct of Mason as a union representative in instigating or sponsor-ing the work stoppage of October 7 constitutedunion as well as concertedactivity withinthe meaningof the Act. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,-occurring in connection with the operations described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent violated Section 8(a) (3) and(1) of the Act, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the purposes of theAct, in accordance with the Board's normal remedies in such cases.6CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section2 (5) of the Act.3.By discriminating in regard to the hire or tenure of employmentof Walter Mason, thereby discouraging membership in the Union, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.4.By such discrimination, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act, and has thereby engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Packers Hide Association, Inc., Omaha, Nebraska, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Packinghouse, Food andAlliedWorkers, AFL-CIO, or any other labor organization of itsemployees, by laying off, discharging, or refusing to reinstate any of9 SeeAlabama Marble Company,supra; CrossettLumber Company, 8NLRB 440,497-498,TheChase NationalBank of the City of New York, San Juan,Pee, toRico,Branch,65 NLRB 827, F WWoolworth Company,90 NLRB 289 , IsisPlumbing d Heat-ing Co.,138NLRB 716;N.L.R.B. v. EntwistleMfg.Co.,120 F. 2d 532,536 (C.A. 4). PACKERS HIDE ASSOCIATION, INC.661its employees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to --elf-organization, to formlabor organizations, to join or assist the said Union, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain therefrom, as guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Offer to Walter Mason immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Notify Walter Mason if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Mili-tary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Make whole Walter Mason for any loss of pay he may have suf-fered by reason of the Respondent's discrimination against him bypayment to him of a sum of money which he normally would haveearned as -ages from the date of his discharge to the date of theRespondent's offer of reinstatement, less his net earnings during saidperiod, with interest thereon at the rate of 6 per cent per annum.(d)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of backpayclue.(e)Post at its plant in Omaha, Nebraska, copies of the attachednotice marked "Appendix A.'' 7 Copies of said notice, to be furnishedby the Regional Director for Region 17, shall, after being duly signedby the Respondent's representative, be posted by said Respondentimmediately -upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material,In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals, Enforcing an Order." '662DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for Region 17, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Packinghouse,Food and Allied Workers, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of mutual aid or protection, or to refrain from any of theforegoing.WE WILL offer to Walter Mason immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to any seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suffered as aresult of the discrimination against him.All our employees are free to become or remain members of theabove-named Union or any labor organization.We will not discrimi-nate in regard to hire or tenure or employment or any term or conditionof employment against any employee because of membership in oractivity on behalf of any such labor organization or because of anyprotected concerted activity.PACKERSHIDE ASSOCIATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTr.-If Walter Mason is presently serving in the Armed Forcesof the United States he will be offered full reinstatement upon appli-cation in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. SEWANEE COAL OPERATORS' ASSOCIATION, INC.663Employees may communicate with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, TelephoneNo. Baltimore, 1-7000, if they have any questions concerning thisnotice or compliance with its provisions.Sewanee Coal Operators'Association, Inc.andUnited Mine Work-ers of America,PetitionerGrundy Mining CompanyandLocal No.139, Southern LaborUnion,PetitionerM. A. Payne,Inc.andLocal No. 139, Southern Labor Union,PetitionerStephenson Bros. Coal Co., Inc.andLocal No. 139, Southern LaborUnion,Petitioner.Cases Nos. 10-RC-5497,10-RC-5593, 10-RC-5604, and 10-RC-5605.May 17,1965DECISION AND DIRECTIONPursuant to the Board's Supplemental Decision and Order datedApril 28, 1964,1 and Order dated June 11, 1964,2 Trial Examiner Fan-nie Boyls issued her attached Report on Challenged Ballots and EventsAffecting Composition of Unit, recommending that the Board certifythe United Mine Workers of America as the collective-bargaining rep-resentative of all production and maintenance employees of coal min-ing operators who were formerly members of Sewanee Coal OperatorsAssociation, including those not now operating but who resume oper-ating old mines either before or after the conclusion of the strike, andincluding also those individuals who had sole or controlling interestin a corporation which was a member of Sewanee Coal OperatorsAssociation who form another corporation and operate a new or differ-ent mine in the geographic area here involved.Thereafter, GrundyMining Company and Southern Labor Union filed exceptions to thereport and supporting briefs.The Petitioner filed a brief in supportof the Trial Examiner's report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The1146 NLRB 1145. On October 10, 1963, an election was held among the employeesof SewaneeCoal Operators' Association.At the conclusion of the election, a tally ofballots showed that 108 votes were cast for the Petitioner,50 for the Southern LaborUnion, and 421 ballots were challenged.The Board'sDecision directed that a hearingbe held to resolve the Issue raised by the challenged ballots.21n this Order,the Board broadened its order to permit the introduction of evidenceof events since the election which might affect the propriety of the unit.152 NLRB No. 71.